

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 13

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			

				Mr. Domenici, from the

			 Committee on Energy and Natural Resources, reported the following original

			 resolution; which was referred to the Committee on Rules and

			 Administration

		

		RESOLUTION

		Authorizing expenditures by the Committee

		  on Energy and Natural Resources.

	

	

		

			That, in carrying out its

			 powers, duties, and functions under the Standing Rules of the Senate, in

			 accordance with its jurisdiction under rule XXV of such rules, including

			 holding hearings, reporting such hearings, and making investigations as

			 authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the

			 Senate, the Committee on Energy and Natural Resources is authorized from March

			 1, 2005, through September 30, 2005; October 1, 2005, through September 30,

			 2006; and October 1, 2006, through February 28, 2007, in its discretion (1) to

			 make expenditures from the contingent fund of the Senate, (2) to employ

			 personnel, and (3) with the prior consent of the Government department or

			 agency concerned and the Committee on Rules and Administration, to use on a

			 reimbursable or non-reimbursable basis the services of personnel of any such

			 department or agency.

		2.(a)The expenses of the

			 committee for the period March 1, 2005, through September 30, 2005, under this

			 resolution shall not exceed $2,923,302.

			(b)For the period

			 October 1, 2005, through September 30, 2006, expenses of the committee under

			 this resolution shall not exceed $5,133,032.

			(c)For the period

			 October 1, 2006, through February 28, 2007, expenses of the committee under

			 this resolution shall not exceed $2,185,132.

			3.The committee shall report its findings,

			 together with such recommendations for legislation as it deems advisable, to

			 the Senate at the earliest practicable date, but not later than February 28,

			 2005, respectively.

		4.Expenses of the committee under this

			 resolution shall be paid from the contingent fund of the Senate upon vouchers

			 approved by the chairman of the committee, except that vouchers shall not be

			 required (1) for the disbursement of salaries of employees paid at an annual

			 rate, or (2) for the payment of telecommunications provided by the Office of

			 the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the

			 payment of stationery supplies purchased through the Keeper of the Stationery,

			 United States Senate, or (4) for payments to the Postmaster, United States

			 Senate, or (5) for the payment of metered charges on copying equipment provided

			 by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or

			 (6) for the payment of Senate Recording and Photographic Services, or (7) for

			 payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper,

			 United States Senate.

		

